Exhibit 10.55

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) named executive officers. The Company’s
named executive officers consist of: (i) Patricia Gallup, President, Chief
Executive Officer, and Chairman; (ii) Robert Wilkins, Executive Vice President;
(iii) Peter Cannone, Senior Vice President, Sales Subsidiaries; (iv) Jack
Ferguson, Vice President, Treasurer and Chief Financial Officer, and (v) Bradley
Mousseau, Vice President, Human Resources.

The Compensation Committee annually sets the compensation of the Chief Executive
Officer. The Compensation Committee also reviews the recommendations of the
Chief Executive Officer regarding the compensation of the Company’s other
executive officers. The Compensation Committee seeks to achieve three broad
goals in connection with the Company’s compensation philosophy and decisions
regarding compensation. First, the Company is committed to providing executive
compensation designed to attract, retain, and motivate executives who contribute
to the long-term success of the Company and are capable of leading the Company
in achieving its business objectives in the competitive and rapidly changing
industry in which the Company operates. Second, the Company wants to reward
executives for the achievement of business objectives of the Company and/or the
individual executive’s particular area of responsibility. By tying compensation
in part to achievement, the Company believes that a performance-oriented
environment is created for the Company’s executives. Finally, compensation is
intended to provide executives with an equity interest in the Company so as to
link a meaningful portion of the compensation of the Company’s executives with
the performance of the Company’s Common Stock.

Each executive’s total compensation depends upon the executive’s performance
against specific objectives. These objectives include both quantitative factors
related to the Company’s short-term financial objectives and qualitative factors
such as (a) demonstrated leadership ability, (b) management development,
(c) compliance with Company policies, and (d) anticipation of and response to
changing market and economic conditions, to enhance the Company’s ability to
operate profitably. Compensation for the Company’s executives generally consists
of three elements:

 

  •   salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

 

  •   bonus—amounts are generally based on achievement of the Company’s
performance goals in any given year; and

 

  •   stock option grants—options provide long-term incentives to promote and
identify long-term interests between the Company’s employees and its
stockholders and to assist in the retention of executives.



--------------------------------------------------------------------------------

In 2005, the Company granted Jack L. Ferguson an option to purchase 40,000
shares of the Company’s common stock upon his appointment as Vice President and
Chief Financial Officer. The exercise price of the option was $5.38. This option
was fully vested upon grant date and expires in ten years. There were no other
stock options awarded in 2005 to the Company’s named executive officers.

The following table lists the 2005 annual base salaries and bonuses of the
Company’s named executive officers:

 

     Salary    Bonus

Patricia Gallup
President, Chief Executive Officer, and Chairman

   $432,115    —  

Robert Wilkins (1)
Executive Vice President

   $418,904    $10,000

Peter Cannone
Senior Vice President, Sales Subsidiaries

   $360,631    $10,000

Jack Ferguson (2)
Vice President, Treasurer and Chief Financial Officer

   $299,408    $10,000

Bradley Mousseau
Vice President, Human Resources

   $231,692    $10,000

 

(1) Mr. Wilkins resigned as Executive Vice President, effective March 30, 2006.

(2) Mr. Ferguson was appointed Chief Financial Officer on December 30, 2005.
Mr. Ferguson had been serving as interim chief financial officer since
October 21, 2004, upon the resignation of Mark A. Gavin, the Company’s former
Senior Vice President of Finance and Chief Financial Officer.